Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 03/24/2022. In virtue of this communication, claims 1-10 are currently pending in this Office Action. Claims 9-10 are newly added.

Response to Arguments
2.	In Remarks, applicant presented the arguments for the amended claim limitations “where the given wireless communication apparatus differs from the wireless communication apparatus that initially sent the wireless frame to the terminal”.
	However, the amended claim limitations are considered obvious by the rationales found in the newly cited prior art as explained in the claim rejection section set forth below.

Concerns with Election/Restrictions
3.	Claim 1 and Claim 4 were amended by different subject matter. There are currently two groups: Claims 1-3 and claims 4-10 because applicant argues that the amended features to claim 1 is patentably distinguished [therefore, as to claim 4 with original presentation]. Claims 4 and 6 corresponding as method and apparatus were amended  by priority assignment to the communication apparatuses. Accordingly, group I with claims 1-3 could be broader scope claimed invention and group II with claims 4-10 recites the wireless communication apparatuses assigned with different priorities. See restriction requirement under 35 U.S.C. 121 and MPEP 806.05(c) for combination and subcombination or species requirement.
	To advance the prosecution, Restriction is not given in this Office Action, Election and Restriction requirement is preserved herein.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al. Pub. No.: US 2011/0296006 A1 in view of Zhu et al. Pub. No.: US 2017/0078890 A1.  

Claim 1
Krishnaswamy discloses a wireless communication system (multipath transport protocol wireless network in fig. 2-20) comprising:
a plurality of wireless communication apparatuses (1010, 1012, 1014 in fig. 10, 1310, 1312 & 1314 in fig. 13 and 1410 & 1412 in fig. 14) that transmit a wireless frame (816-818 in fig. 8)  to a terminal (client node in fig. 9 & 14 and UE in fig. 1-13 in view of 2004 in fig. 20); and 

    PNG
    media_image1.png
    442
    641
    media_image1.png
    Greyscale

a control apparatus (server 608 in fig.8, server 1004 in fig. 10, 1108 in fig. 11, 1208 in fig. 12, 1304 in fig. 13, 1404 in fig. 14), 
selects a given wireless communication apparatus of the plurality of wireless communication apparatuses in accordance with the performance parameter (2002 in fig. 20 in view of fig. 10-14), and causes the selected wireless communication apparatus to start transmitting the wireless frame (2004 in fig. 20 in view of fig. 8), 
	Although Krishnaswamy does not disclose: “wherein the plurality of wireless communication apparatuses transmit information representing the number of retransmissions of the wireless frame to the control apparatus, and the control apparatus acquires the information representing the number of retransmissions of the wireless frame, selects a given wireless communication apparatus of the plurality of wireless communication apparatuses in accordance with the number of retransmissions, where the given wireless communication apparatus differs from the wireless communication apparatus that initially sent the wireless frame to the terminal”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “wherein the plurality of wireless communication apparatuses transmit information representing the number of retransmissions of the wireless frame to the control apparatus”, initially, it’s to note that claim does not specifically define what are involved in representing the number of retransmission of the wireless frame. Then, it becomes examiner’s burden not to have interpreted specifically or narrowly and not to have interpreted too broadly but also to have interpreted reasonably. Thus, a buffer status report could not be excluded. In particular, Zhu teaches a buffer status report BSR indicating an estimated retransmission rate for WLAN link provided by the eNB, and total number of bytes of the packets in a retransmission queue (par. 0021, and see an eNB link aggregation transmitter to submit the BSR; see fig. 2-4 for link aggregation transmitter and packet buffer in fig. 4). 
Secondly, the claim limitations “the control apparatus acquires the information representing the number of retransmissions of the wireless frame” are considered obvious by the rationales found in Zhu. In particular, Zhu teaches retransmission queue and retransmission timer (316 & 318 in fig. 3) to monitor the PDU in buffer for retransmitting (resulting no in 518 yields for retransmission in 540 in fig. 5A) based on retransmission timer expiry (542 in fig. 5A).
	Lastly, to consider the obviousness of the claim limitations “selects a given wireless communication apparatus of the plurality of wireless communication apparatuses in accordance with the number of retransmissions, where the given wireless communication apparatus differs from the wireless communication apparatus that initially sent the wireless frame to the terminal, and where the given wireless communication apparatus differs from the wireless communication apparatus that initially sent the wireless frame to the terminal”, recall that Krishnaswamy explains to select one or more MPTP paths based on the performance parameter (2002 in fig. 20) and thus, Krishnaswamy renders “the given wireless apparatus differs from the wireless communication apparatus that initially sent the wireless frame to the terminal” obvious (see different paths from server to client in fig. 10-14). However, Krishnaswamy fails to disclose retransmission of the wireless frame which could be formed in Zhu using multiple paths. In particular, Zhu teaches retransmission of the wireless PDU (510 & 526 priority& 530 in fig. 5A) and the PDU would be retransmitted on via WWAN or WLAN based on congestions (550 & 560 in fig. 5B and 570 & 580 in fig. 5C).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify cooperative bandwidth aggregation using multipath transport of Krishnaswamy by providing cross-layer bearer splitting and cross-radio access technology retransmission as taught in Zhu to obtain the claimed invention as specified in the claim. Such a modification would have included bearer splitting to support the different radio access technologies so that high data rate, low latency, packet optimization could be obtained and but also system capacity and coverage could have been improved as suggested in par. 0003 of Zhu.

Claim 2
Krishnaswamy, in view of Zhu, discloses the wireless communication system according to claim 1, wherein the control apparatus determines a priority for each of the plurality of wireless communication apparatuses using a table residing on a storage medium of the control apparatus (Zhu, priority in the transmission queue and the transmission quest with priority according to sequential order in par. 0090, a set of priority rules for uplink grant in par. 0100-0101; accordingly, the combined renders the claim obvious).

Claim 4
Krishnaswamy discloses a control method (fig. 1-20) executed by a wireless communication system (multipath transport protocol wireless network in fig. 2-20) including a plurality of wireless communication apparatuses  (1010, 1012, 1014 in fig. 10, 1310, 1312 & 1314 in fig. 13 and 1410 & 1412 in fig. 14) for transmitting a wireless frame to a terminal and a control apparatus (fig. 8 & 20), the control method comprising:
causing the plurality of wireless communication apparatuses to transmit the wireless frame (816-818 in fig. 8) to the control apparatus (server 608 in fig. 8); and 
select two or more wireless communication apparatus of the plurality of wireless communication apparatuses (see fig. 14 & 16), and
cause the selected wireless communication apparatus to start transmitting the wireless frame (816-818 in fig. 8 and 2004 in fig. 20).
Although Krishnaswamy does not disclose: “information representing the number of retransmissions of the wireless frame to the control apparatus; and causing the control apparatus to assign a priority for each of the plurality of wireless communication apparatus, acquire the information representing the number of retransmissions of the wireless frame, select two or more wireless communication apparatus of the plurality of wireless communication apparatuses in accordance with the number of retransmissions and a priority assigned to each of the plurality of wireless communication apparatuses such that the wireless communication apparatuses having highest priority are selected”, the claim limitations are considered obvious by the following rationales.
Firstly, to consider the obviousness of the claim limitations “information representing the number of retransmissions of the wireless frame to the control apparatus, and acquire the information representing the number of retransmissions of the wireless frame”, initially, it’s to note that claim does not specifically define what are involved in representing the number of retransmission of the wireless frame. Then, it becomes examiner’s burden not to interpret the claim limitation specifically or narrowly and not to interpret too broadly but also to interpret reasonably. Thus, a buffer status report could not be excluded. In particular, Zhu teaches a buffer status report BSR indicating an estimated retransmission rate for WLAN link provided by the eNB, and total number of bytes of the packets in a retransmission queue (par. 0021, and see an eNB link aggregation transmitter to submit the BSR; see fig. 2-4 for link aggregation transmitter and packet buffer in fig. 4). Additionally, Zhu teaches retransmission queue and retransmission timer (316 & 318 in fig. 3) to monitor the PDU in buffer for retransmitting (resulting no in 518 yields for retransmission in 540 in fig. 5A) based on retransmission timer expiry (542 in fig. 5A).
Secondly, to consider the obviousness of the claim limitations “causing the control apparatus to assign a priority for each of the plurality of wireless communication apparatus, a priority assigned to each of the plurality of wireless communication apparatuses such that the wireless communication apparatuses having highest priority are selected”, it’s to note that claim does not specifically recite causing the priority assignment based on the number of retransmission. In particular, Zhu teaches a set of priority rules which the first priority to the fourth priority for the first, second, third and fourth group of packets respectively for transmission over the WWAN link , i.e., WWAN apparatus, and if any, packets transmitted over the WLAN link (par. 0101 & 0127, it means that in given priority for WLAN and WWAN in fig. 2 & 4 of Zhu, WWAN apparatus has priority one to four, for instance, see carrier 1-3 of WWAN in fig. 10 & 13 of Krishnaswamy; given the priority, WWAN would be selected for the highest priority and if any of WWAN, then WLAN would be selected for retransmission or transmission).
	Lastly, to consider the obviousness of the claim limitations “select two or more wireless communication apparatus of the plurality of wireless communication apparatuses in accordance with the number of retransmissions”, recall that Krishnaswamy explains to select one or more MPTP paths based on the performance parameter (2002 in fig. 20) and thus, Krishnaswamy renders “the given wireless apparatus differs from the wireless communication apparatus that initially sent the wireless frame to the terminal” obvious (see different paths from server to client in fig. 10-14). However, Krishnaswamy fails to disclose retransmission of the wireless frame which could be formed in Zhu using multiple paths. In particular, Zhu teaches retransmission of the wireless PDU (510 & 526 priority& 530 in fig. 5A) and the PDU would be retransmitted on via WWAN or WLAN based on congestions (550 & 560 in fig. 5B and 570 & 580 in fig. 5C).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify cooperative bandwidth aggregation using multipath transport of Krishnaswamy by providing cross-layer bearer splitting and cross-radio access technology retransmission as taught in Zhu to obtain the claimed invention as specified in the claim. Such a modification would have included bearer splitting to support the different radio access technologies so that high data rate, low latency, packet optimization could be obtained and but also system capacity and coverage could have been improved as suggested in par. 0003 of Zhu.

Claim 5
Krishnaswamy, in view of Zhu, discloses the control method according to claim 4, wherein the control apparatus determines a priority for each of the plurality of wireless communication apparatus using a table residing in a storage medium of the control apparatus (Zhu, priority in par. 0101 & 0127, and scheduling metrics 212-214 in fig. 4; fig. 3 of Zhu in view of fig. 15 of Krishnaswamy; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).


Claim 6
Krishnaswamy discloses a control apparatus (204 in fig. 2, tunneling server 1004 in fig. 10 and 1304 in fig. 13) that controls a plurality of wireless communication apparatuses (WWAN 1010, 1012 & 1014 in fig. 10) for transmitting a wireless frame to a terminal (816-818 in fig. 8 and 2044 in fig. 20), the control apparatus comprising: 
a processor (tunneling server in fig. 2, 10 & 13 would include at least a typical processor); and 
a storage medium (tunneling server in fig. 2, 10, & 13 would include at least a typical memory for storing the instructions to perform the tasks depicted in fig. 8-20) having computer program instructions stored thereon, when executed by the processor, perform to: 
receives, from the plurality of wireless communication apparatuses, information representing of the wireless frame (fig. 15 in view of fig. 8, 16 & 20, for instance, wireless frame including IP address or destination address); and 
causes the selected wireless communication apparatuses (3 carriers of WWAN in fig. 10 & 13 in view of fig. 16 & 20) to start transmitting the wireless frame (816-818 in fig. 8 and 2004 in fig. 20).
	Although Krishnaswamy does not disclose: “receives, from the plurality of wireless communication apparatuses, information representing the number of retransmissions of the wireless frame; assigns a priority to each of the plurality of wireless communication apparatuses, selects two or more wireless communication apparatus of the plurality of wireless communication apparatuses in accordance with the number of retransmissions and a priority assigned to each of the plurality of wireless communication apparatuses such that the wireless communication apparatuses having highest priority are selected”, the claim limitations are considered obvious by the following rationales.

Firstly, the obviousness of the claim limitation “receives, from the plurality of wireless communication apparatuses, information representing the number of retransmissions of the wireless frame” is considered obvious by the rationales found in Zhu. In particular, Zhu teaches a buffer status report BSR indicating an estimated retransmission rate for WLAN link provided by the eNB, and total number of bytes of the packets in a retransmission queue (par. 0021, and see an eNB link aggregation transmitter to submit the BSR; see fig. 2-4 for link aggregation transmitter and packet buffer in fig. 4). Additionally, Zhu teaches retransmission queue and retransmission timer (316 & 318 in fig. 3) to monitor the PDU in buffer for retransmitting (resulting no in 518 yields for retransmission in 540 in fig. 5A) based on retransmission timer expiry (542 in fig. 5A).
Secondly, to consider the obviousness of the claim limitation “assigns a priority to each of the plurality of wireless communication apparatuses, and a priority assigned to each of the plurality of wireless communication apparatuses such that the wireless communication apparatuses having highest priority are selected”, it’s to note that claim does not specifically recite causing the priority assignment based on the number of retransmission. In particular, Zhu teaches a set of priority rules which the first priority to the fourth priority for the first, second, third and fourth group of packets respectively for transmission over the WWAN link , i.e., WWAN apparatus, and if any, packets transmitted over the WLAN link (par. 0101 & 0127, it means that in given priority for WLAN and WWAN in fig. 2 & 4 of Zhu, WWAN apparatus has priority one to four, for instance, see carrier 1-3 of WWAN in fig. 10 & 13 of Krishnaswamy; given the priority, WWAN would be selected for the highest priority and if any of WWAN, then WLAN would be selected for retransmission or transmission).
	Lastly, to consider the obviousness of the claim limitations “selects two or more wireless communication apparatus of the plurality of wireless communication apparatuses in accordance with the number of retransmissions”, recall that Krishnaswamy explains to select one or more MPTP paths based on the performance parameter (2002 in fig. 20) and thus, Krishnaswamy renders “the given wireless apparatus differs from the wireless communication apparatus that initially sent the wireless frame to the terminal” obvious (see different paths from server to client in fig. 10-14). However, Krishnaswamy fails to disclose retransmission of the wireless frame which could be formed in Zhu using multiple paths. In particular, Zhu teaches retransmission of the wireless PDU (510 & 526 priority& 530 in fig. 5A) and the PDU would be retransmitted on via WWAN or WLAN based on congestions (550 & 560 in fig. 5B and 570 & 580 in fig. 5C).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify cooperative bandwidth aggregation using multipath transport of Krishnaswamy by providing cross-layer bearer splitting and cross-radio access technology retransmission as taught in Zhu to obtain the claimed invention as specified in the claim. Such a modification would have included bearer splitting to support the different radio access technologies so that high data rate, low latency, packet optimization could be obtained and but also system capacity and coverage could have been improved as suggested in par. 0003 of Zhu.

Claim 7
Krishnaswamy, in view of Zhu, discloses the control apparatus according to claim 6, wherein the computer program instructions further perform to determines a priority for each of the plurality of the wireless communication apparatus using a table residing on a storage medium of the control apparatus (Zhu, priority in par. 0101 & 0127, and scheduling metrics 212-214 in fig. 4; fig. 3 of Zhu in view of fig. 15 of Krishnaswamy; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 8
Krishnaswamy, in view of Zhu, discloses a non-transitory computer-readable medium having computer-executable instructions that, upon execution of the instructions by a processor of a computer, cause the computer to function as control program causing a computer to function as the control apparatus according to claim 6 (claim 8 recites the same scopes of the respective limitations for a computer product claim and thus, claim 8 can be considered obvious by the same rationales applied to reject the claim 6 set forth above).



Allowable Subject Matter
7.	Claims 3, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643